Title: To Thomas Jefferson from John Stokely, 11 December 1807
From: Stokely, John
To: Jefferson, Thomas


                                                
                            Honored Sir—
                            George Town Decr. 11th 1807
                        

                        an anxiety to hear whether we are to remain Independent of Britain, or whether we are to Humiliate ourselves, and assume The Charracter of Britain’s friends, & Incur the Ilwill of the rest of the world, urges me still to stay here a little longer tho I can Illy affourd it. It is with due deference to your Rank and expanded knowledge Sir, that I have heretofore offer’d, & that I now offer my crude Ideas to your View, respecting Political affairs. but Sir, the innate Love of Liberty amongst the People in the woods (my residence) and the abuse by them experienced by Haughty Britain, will I hope appologise for these acts of Freedom—a Bad boy you know Sir, when detected in, and is about receiving chastisement for his mischief, will invent many excuses for his conduct, & sometimes acknowledge his error, and Cry aloud and repeatedly I will be a good Boy I will never do the like again &c &c but pardon him & he still pursues his mischief and grows more depraved as he grows older and more nervous & thus Brings disgrace on his connections & Infamy & ruin on Himself & his associates—Is it not so with Britain ruin now stares her in the face (But I hope she will have no associates to suffer with her)—It may be that Commaderes Prible, Rodgers &c did threaten (Tho they used no) voilance to reclaim their  deserters. These things  & many others, are now urged which was not  thought of Before as a Justification for British outrage and as Americans seem spirited & Britain finds herself in danger She will Probabelly  like the Bad boy confess her errors and Promise many Good things, in order to escape or protract Punishment. we find they have an appology to offer for every act of theirs, Horrid as they have been of late. but Sir, when their promises are compared with their conduct, we find they uniformily violate even the most Solemn Promise, for Sake of Power or Property—pray Sir How many Americans have they now in Slavery fighting against American Prenciples or against American friends. How many Horrid and unprovoked outrages have they been guilty of since our Revolution, not only upon us, but upon the world at large See Tiposabe, Spanish Galoons, Copenhagen &c &c. How many Innocent men women & Children of  my western neighbours have they by their Indian allies murdered, & reduced to wretchedness which is worse than murder. for sake of a trifling Peltry Trade I myself have have felt their abuse, and with Indignation resolve it and pray Sir where is there a respectable nation, that has not felt and that does not recolect abuse from Naughty Britains. England by her Prefidy, her Piracies & murders, now stands condemned the world has pronounced Sentance against her, & I hope America will not presume to rescue the criminal (either directly or Indirectly) and bring vengence on our happy country, Honor, Gratitude & Sound Policy combine with Justice in my humble oppinion & urge that we shall not assist her in any manner whatever: But from a whisper I lately heard I fear that there are too many amongst us ready for Sake of a little gain to disgrace our Country, by aiding wretched Britain—Sir as I found last winter with respect to the affairs of Burr even in the Big Brick offices of our Government so I now find with respect to Britain, that She is not without a friend there I do not mean by this expression to accuse any or Either of the Prenciple officers of Govmt. of Being friendly to either Burr or Britain. but from certain causes, which I am now Ready to show, I do suspect some of the  under clerks—I do not wish to Supplant one of them as to myself, I would not accept any sedentary Imployment. therefor it cannot be presum’d that I envy them, Though I should with alacrity Imprase an appointment that might be useful to my country and advantagous to myself in the woods (my Ellement) or even in the field to defeat British Insolance, because I abhor their conduct.—& Sir altho Ilwill founded upon a false Enterpretation, or a wrong comprehension of some part of my conduct in life, or founded upon Superstition or Toryasm may have aimd to injure me, or debase me in your Eye lest I might  become an Indian agent or Something Else, that may be marked out for another person. Still without boasting of my own merit and without degrading any other Person It is Probabal my Spirit of Interprise, may have created jealousies  amongst some of my fellow citizens to my injury, Still I am I flatter myself as faithful to my country as tho I possessed a high office in it, & should be Sorry Indeed If my fidelity could, with as much propriety be Sampled as that of Some Gentm: who has been (and Some who are still) cloathed with dignified Stations in our Govmt.—I have long Since gave you Sir my Zealous Support and mean Still to do so, while I retain the Same oppenion that I now do of your Patriotism, Tho I have no claim on you for that, only that you continue to act in conformity with the best Information you can acquire for the good of the Public, as I believe you have done with Partiallity or favor. And as I see an attempt in a paper yesterday to Lessen your respectability amongst the Superstitious & ignorant part  of the Community, because you wrote a line to Mr Paine, as my Political and relegious creeds are not much at Varience with his, which is prety well known through the Bound of my acquaintance. to convince you Sir that I think Such an attack Illiberal & unjust I do assure you Sir that no person except the postmaster & he only by the Post mark (or Some who may know through him) Either knows or Suspects that I ever received a line from you (to my knowledge) and to convince you that I am not disposed to Injure your respectability amongst the Christian People of our Land or amongst any other part of the Community. I do myself the honor here enclosed to return you your friendly note. with my most Sencear wishes that the Great Spirit of light and Liberty may continue to guide you on the Paths of Peace & Tranquility through life— 
                        
                            John Stokely
                     
                        
                    